ELECTRONIC RECORD
                                                                         %0<{-l5

COA#       05-14-00376-CR                       OFFENSE:        19.03


           Fredrick Carson v. The State of
STYLE:     Texas                                COUNTY:         Dallas

COA DISPOSITION:       AFFIRMED                 TRIAL COURT:    203rd Judicial District Court


DATE: 06/08/15                    Publish: NO   TC CASE #:      F-1354167-P




                        IN THE COURT OF CRIMINAL APPEALS


         Fredrick Carson v. The State of
STYLE:   Texas                                       CCA#:
                                                                      SOV/g
         APPZU-ANT^S Petition                        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:      ///^//pg/r                                SIGNED:                            PC:_

JUDGE:       fotA U/sUd*^.                           PUBLISH:                           DNP:




                                                                                         MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:




                                                                            ELECTRONIC RECORD